       Case 1:19-cv-05320-AJN-KHP Document 51 Filed 04/23/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                 04/23/20
MICHAEL MCKINNEY,
            Plaintiff,                                        1-19-cv-5320 (AJN) (KHP)
-against-                                                              ORDER
NYC DEPARTMENT OF CORECTIONS;
N.Y.C.BOARD OF CORRECTIONS;
MANHATTAN DETENTION COMPLEX,

            Defendants.

KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE.

       On April 20, 2020, Defendant City of New York filed a motion to dismiss for failure to

prosecute. Plaintiff is directed to file an opposition or otherwise respond by no later than June

23, 2020. If Plaintiff fails to do, the Court will treat the motion to dismiss as unopposed.

Plaintiff is warned that failure to comply with this Court’s order may result in dismissal for

failure to prosecute.

       Defendant shall attempt to serve this order on Plaintiff and file an affidavit of service by

no later than April 30, 2020.

       Chambers has mailed a copy of this order to pro se Plaintiff.

Dated: April 23, 2020
       New York, New York

SO ORDERED.

                                              ________________________________
                                              KATHARINE H. PARKER
                                              United States Magistrate Judge
